[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13400                ELEVENTH CIRCUIT
                                                            AUGUST 27, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket Nos. 08-80637-CV-KLR,
                           07-80149-CR-KLR

PIERRE LAHENS,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 27, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Pierre Lahens, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence. We granted a certificate of appealability (“COA”) on the following issue

only:1 “whether the district court erred by concluding that counsel was not

ineffective for failing to argue at sentencing that a prior conviction as a youthful

offender could not be used as a predicate offense to sentence the defendant as a

career offender under U.S.S.G. § 4B1.1.” Doc. 30.

       On appeal, Lahens contends that his sentencing counsel’s performance was

deficient for failing to argue that his prior 2002 conviction, as a youthful offender,

could not be used as a predicate offense to sentence him as a career offender under

U.S.S.G. § 4B1.1. Specifically, Lahens argues that Florida state law prohibited a

youthful offender adjudication from counting as a prior felony conviction. Lahens

further argues that he was prejudiced by his counsel’s performance because his

sentencing range would have been significantly less had he not been classified as a

career offender. Upon review of the record and consideration of the parties’ briefs,

we affirm.


       1
         Lahens also contends that his counsel was ineffective for failure to object to
inaccuracies in the PSI, to request an evidentiary hearing at sentencing, and to seek a
below-guideline sentence. However, these arguments are outside the scope of the COA, and we
will not consider them. Doc. 30 at 2–3; see Murray v. United States, 145 F.3d 1249, 1251 (11th
Cir. 1998) (per curiam) (The scope of review from a district court’s denial of a § 2255 motion is
limited to the issues specified in the COA.).

                                                2
      When reviewing a district court’s denial of a § 2255 motion, we review legal

issues de novo and factual findings under a clear error standard. Thomas v. United

States, 572 F.3d 1300, 1303 (11th Cir. 2009). “A claim of ineffective assistance of

counsel is a mixed question of law and fact that we review de novo.” Gordon v.

United States, 518 F.3d 1291, 1296 (11th Cir. 2008) (citation omitted).

      The Sixth Amendment gives criminal defendants the right to effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 685–86, 104 S. Ct.

2052, 2063 (1984). This constitutional right includes the right to effective

assistance of counsel at sentencing. Jones v. United States, 224 F.3d 1251, 1259

(11th Cir. 2000). To prevail on a claim of ineffective assistance of counsel, the

defendant must demonstrate both (1) that his counsel’s performance was deficient,

i.e., the performance fell below an objective standard of reasonableness, and (2)

that he suffered prejudice as a result of that deficient performance. Strickland, 466

U.S. at 687–88, 692, 104 S. Ct. at 2064, 2067. We need not “address both

components of the inquiry if the defendant makes an insufficient showing on one.”

Id. at 697, 104 S. Ct. at 2069. “[T]he failure to raise nonmeritorious issues does

not constitute ineffective assistance.” Bolender v. Singletary, 16 F.3d 1547, 1573

(11th Cir. 1994).



                                          3
      A district court may enhance a defendant’s sentence as a career offender

under § 4B1.1 if:

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction; (2) the
      instant offense of conviction is a felony that is either a crime of
      violence or a controlled substance offense; and (3) the
      defendant has at least two prior felony convictions of either a
      crime of violence or a controlled substance offense.

U.S.S.G. § 4B1.1(a).

As used in § 4B1.1(a), the term “prior felony conviction” is defined as:

      a prior adult federal or state conviction for an offense
      punishable by death or imprisonment for a term exceeding one
      year, regardless of whether such offense is specifically
      designated as a felony and regardless of the actual sentence
      imposed. A conviction for an offense committed at age
      eighteen or older is an adult conviction. A conviction for an
      offense committed prior to age eighteen is an adult conviction if
      it is classified as an adult conviction under the laws of the
      jurisdiction in which the defendant was convicted . . . .

U.S.S.G. § 4B1.2, cmt. n.1.

We have held that “prior youthful offender convictions under state law may be

used as predicate offenses to classify an adult defendant as a career offender under

§ 4B1.1 if the defendant’s youthful offense resulted in an adult conviction and a

sentence of more than one year and one month.” United States v. Wilkes, 464 F.3d

1240, 1242 (11th Cir. 2006) (citation omitted).

      Lahens failed to satisfy the Strickland test for ineffective assistance of

                                           4
counsel. The record shows that Lehens has two prior felonies that qualify as

predicate offenses under § 4B1.1(a)—his 2002 youthful offender conviction for

possession of cocaine with intent to sell and his 2004 conviction for aggravated

fleeing or attempting to elude. The district court properly determined that the 2002

youthful offender conviction satisfied the requirements for a “prior felony

conviction” under U.S.S.G. § 4B1.1(a) because Lahens had already reached the age

of 18 when he committed the offense, and he was sentenced to 2 years of

imprisonment. See Wilkes, 464 F.3d at 1242. Because Lahens’ 2002 youthful

offender conviction was properly considered as a predicate felony under § 4B1.1,

Lahens was not prejudiced nor was his counsel’s performance deficient for failure

to raise this nonmeritorious argument. Accordingly, we affirm.

      AFFIRMED.




                                          5